Case 2:19-cv-12680-ES-ESK Document 30 Filed 05/05/20 Page 1 of 1 PageID: 321




Christopher J. Dalton                                                                       550 Broad Street, Suite 810
973-424-5614                                                                                Newark, New Jersey 07102
christopher.dalton@bipc.com                                                                 T 973-273-9800
                                                                                            F 973-273-9430
                                                                                            www.bipc.com




                                                   May 5, 2020

Via ECF
Hon. Edward S. Kiel, U.S.M.J.
United States District Court
 For the District of New Jersey
Rev. Dr. Martin Luther King, Jr. Courthouse
50 Walnut Street
Newark, New Jersey 07102

         Re:      Isley et al v. BMW of North America, LLC
                  Civil Action No. 2:19-cv-12680-ES-ESK
                  Status Update in Advance of May 11, 2020 Conference Call

Dear Judge Kiel,

       We represent BMW of North America, LLC (“BMW NA”) and Bayerische Motoren
Werke Aktiengesellschaft (“BMW AG”). We write jointly on behalf of the parties to update the
Court on the status of this matter as directed in the Court’s March 16, 2020 text order. As the
Court may recall, discovery in this matter was stayed in light of mediation by Order entered on
February 27, 2020 (DE 27).

         The continuing disruptions posed by the COVID-19 pandemic have delayed the parties’
ability to conduct a mediation. Nonetheless, we have had several productive telephone
conferences with our mediator, Hon. Jose L. Linares, U.S.D.J. (ret.), and amongst the parties.
We can provide further details on our call.

         Thank you for your courtesies and consideration.

                                                      Very truly yours,

                                                      Christopher J. Dalton

                                                      Christopher J. Dalton

CJD/




          INCORPORATED IN PENNSYLVANIA :: CHRISTOPHER DALTON, NEWARK, NEW JERSEY OFFICE MANAGING SHAREHOLDER
